 

--------------------------------------------------------------------------------

Exhibit 10.2
 
 
THIRD AMENDMENT
TO LEASE OF 1050 BUCKINGHAM STREET, WATERTOWN, CT BETWEEN
HENRY E. BAKER FOR THE BAKER GRANDCHILDREN TRUST U/T/A DATED
MAY 5, 2000 AND CRYSTAL ROCK SPRING WATER COMPANY DATED
MAY 5, 2000
 
WHEREAS, the Parties executed a lease for the subject premises on May 5, 2000;
and


WHEREAS, Crystal Rock Spring Water Company has been merged into Crystal Rock
LLC, a Delaware limited liability company, which is a wholly owned subsidiary of
Crystal Rock Holdings, Ltd. A Delaware corporation formerly known as Vermont
Pure Holdings; and


WHREAS, Crystal Rock Holdings, Ltd. has and is again fully assuming this lease
obligation of Crystal Rock Spring Water Company; and


WHEREAS, the parties executed a First Amendment to said Lease on October 2,
2000; and
WHEREAS, the Parties executed a Second Amendment to said Lease on August 29,
2007;


WHEREAS, the Parties wish to amend said lease a third time as follows:


NOW, THEREFORE, for $1.00 and other valuable consideration, the Parties agree to
modify said lease as follows:



1.
The parties acknowledge that the term of the lease expires on October 5, 2016
and that the Rent currently is FOUR HUNDRED SEVENTY THOUSAND FIVE HUNDRED TWENTY
ONE and 00/100 DOLLARS ($470,521.00) per annum, payable in equal monthly
installments, in advance, of THIRTY NINE THOUSAND TWO HUNDRED TEN and 8/100
DOLLARS ($39,210.08) per month.




2.
The parties agree to replace Article XXIX, EXTENSION OF LEASE AND OPTIONS TO
RENEW of the lease, with the following:



Article XXIX – Extension of Lease and Option to Renew:


A.  Provided Tenant is not then in default beyond any applicable grace period,
this lease is extended and renewed for an additional term of five (5) years (the
“First Renewal Term”) from the sixteenth anniversary of the Rent Commencement
Date (144).  Rent shall be FOUR HUNDRED SEVENTY THOUSAND FIVE HUNDRED TWENTY ONE
and 00/100 DOLLARS ($470,521.00) per annum, payable in equal monthly
installments, in advance, of THIRTY NINE THOUSAND TWO HUNDRED TEN and 8/100
DOLLARS ($39,210.08) per month.
 

--------------------------------------------------------------------------------

 
B.  Provided Tenant is not then in default beyond any applicable grace period,
Tenant shall have an option of renewing this Lease for an additional term of
five (5) years (the “Third Renewal Term”) from the twenty first anniversary of
the Rent Commencement Date by sending to Landlord written notice postmarked on
or before the first day of the seventh month of the twenty first Lease Year that
it is extending the Term of this Lease.  Rent for said term shall be negotiated
by the parties.  In the event the parties fail to reach an agreement regarding
rent for the second renewal term, each party shall select a qualified appraiser
who shall render an opinion as to the fair rental property for the second
renewal term.  The rent shall be the average of the two, less 10% for said term.



3.
All other terms and conditions of the Lease shall not be modified by this
Amendment and are hereby ratified.



IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the 11th
day of October, 2016.
 
Signed, Sealed and Delivered in the presence of
 
BAKER GRANDCHILDRENS’ TRUST u/t/a dated May 5, 2000 LANDLORD
 
/s/ Caroline J Gottleib                           
 
By  /s/Henry E Baker                                             
 
     HENRY E. BAKER, Trustee
/s/ Betty C Steinfeld                             
       
CRYSTAL ROCK HOLDINGS, LTD. Successor to Crystal Rock Spring Water Company,
TENANT
 
/s/ Debbie H Kritz                                 
 
By /s/ Martin Dytrych                                            
 
/s/ Kimberly Militello                           
     MARTIN DYTRYCH, its Director
     Chair, Audit Committee
     Chair, Independent Directors

 
 

--------------------------------------------------------------------------------

 

STATE OF CONNECTICUT
)

)
ss.: WATERTOWN

COUNTY OF LITCHFIELD  )



Personally appeared BAKER GRANDCHILDRENS’ TRUST u/t/a dated May 5, 2000, acting
by HENRY E. BAKER, Trustee, hereunto duly authorized, signer and sealer of the
foregoing instrument, and acknowledged the same to be his free act and deed and
the free act and deed of said Trust, before me.

 
/s/ David M Jurasek                            
 
Notary Public


STATE OF FLORIDA
)

)
ss.:

COUNTY OF PALM BEACH )



Personally appeared CRYSTAL ROCK, LTD. Successor to CRYSTAL ROCK SPRING WATER
COMPANY by MARTIN DYTRYCH its Director, hereunto duly authorized, signer and
sealer of the foregoing instrument, and acknowledged the same to be his free act
and deed, before me.
 
 
/s/ Debbie Kritz                                        
 
Notary Public

 



--------------------------------------------------------------------------------